IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


WYKEEMA GRIFFIN,                       )
                                       )
               Appellant,              )
                                       )
         v.                            )       C.A. No. N20A-12-006 CEB
                                       )
EDGAR RAMIREZ, d/b/a                   )
LATINO’S AUTO REPAIR,                  )
                                       )
               Appellee.               )


                                     ORDER

                            Submitted: September 1, 2021
                            Decided: November 30, 2021


    Upon Consideration of Wykeema Griffin’s Appeal from a Decision of the
                     Delaware Court of Common Pleas,
                              AFFIRMED.


Wykeema Griffin, Wilmington, Delaware. Pro se Appellant.

Edgar Ramirez, Bear, Delaware. Pro se Appellee.




BUTLER, R.J.
         Appellant Wykeema Griffin has appealed a decision of the Delaware Court of

Common Pleas (“CCP”) that dismissed her appeal from a Delaware Justice of the

Peace Court (“JP Court”) verdict as untimely.

    1.      Ms. Griffin sued Edgar Ramirez, as proprietor of Latino’s Auto Repair, in

the JP Court. She sought damages resulting from a motor vehicle accident that she

claimed was caused by steering and tire malfunctions that Mr. Ramirez was

supposed to fix but did not. After trial, the JP Court found insufficient proof of Mr.

Ramirez’s liability and therefore ruled against Ms. Griffin.1

    2.      The JP Court docketed its judgment on January 29, 2020.2 Ms. Griffin had

15 days from that date to appeal to the Court of Common Pleas.3 The JP Court

informed her of this.4 But she did not docket her appeal for 16 days.5 CCP

accordingly dismissed the appeal. The Court explained that the 15-day deadline is

jurisdictional and so requires strict compliance absent unusual circumstances that

CCP did not find present here.6


1
  Notice of J., Griffin v. Ramirez, No. JP13-19-011512, at 1–2 (“JPC Op.”).
2
  Id.
3
  See generally 10 Del. C. § 9571(b) (2020).
4
  JPC Op. at 2 (“NOTICE OF APPEAL RIGHTS[:] Final Date of Appeal of a Civil
Case to the Court of Common Pleas is 15 days from the judgment.”); see Short v.
Johnson, 2015 WL 1609328, at *1 (Del. Ct. Com. Pl. Mar. 30, 2015) (presuming
absent contrary evidence that JP Court decision mailed to appellant had been read in
full); see also D.I. 9 at 2, 4 (Appellant’s Opening Br.) (confirming knowledge of due
dates and explaining delay).
5
  See Notice of Appeal, Feb. 14, 2020, Griffin v. Ramirez, No. CPU4-20-000793.
6
  See Griffin v. Ramirez, 2020 WL 6779049, at *1 (Del. Ct. Com. Pl. Nov. 18, 2020).

                                           2
    3.     This pro se appeal followed. Ms. Griffin argues CCP ignored federal cases

that, in her view, found Delaware’s appeal-filing deadlines not jurisdictional bars,

but rather, mere claim-processing rules. She further claims CCP waived the filing

deadline because it did not tell her on the day she filed her appeal that her appeal

was too late.     She insists alternatively that her tardiness should be deemed

“excusable” because she simply miscounted by one day and because CCP treated

her appeal as if it were timely before realizing it was not. As expected, Mr. Ramirez

defends CCP’s decision. For the reasons below, the Court affirms.

    4.     This Court has appellate jurisdiction to review final orders of the Court of

Common Pleas.7       Here, CCP dismissed Ms. Griffin’s appeal on jurisdictional

grounds—a ruling the Court reviews de novo.8 And this Court will not disturb the

factual findings that underpin CCP’s legal analysis “unless those findings are clearly

wrong.”9

    5.     Pro se pleadings generally are construed more liberally than counseled

ones.10 But “[t]here is no different set of rules for pro se” litigants.11 As a result,




7
  See generally 10 Del. C. § 1326(a) (2020).
8
  E.g., Imbragulio v. Unemp. Ins. Appeals Bd., 223 A.3d 875, 878 (Del. 2019).
9
  Anderson v. State, 21 A.3d 52, 57 (Del. 2011) (internal quotation marks omitted).
10
   See, e.g., Browne v. Robb, 583 A.2d 949, 959 (Del. 1990); Johnson v. State, 442
A.2d 1362, 1364 (Del. 1982).
11
   Draper v. Med. Ctr. of Del., 767 A.2d 796, 799 (Del. 2001).

                                           3
“procedural requirements will not be relaxed.”12 The Court cannot disregard or

rewrite controlling law to accommodate a pro se party.13

     6.   The decision below must be affirmed. Title 10, Section 9571 of the

Delaware Code sets a 15-day deadline for filing an appeal from the JP Court to the

Court of Common Pleas.14 That deadline is jurisdictional.15 Failure to comply with

it—even by one day—will result in dismissal.16 Here, Ms. Griffin filed her appeal

one day too late. Accordingly, the Court of Common Pleas lacked jurisdiction and

so properly dismissed the case.

     7.   Ms. Griffin directs the Court to a few U.S. Supreme Court decisions that

she believes force the Court to reach the opposite conclusion. They do not.

     8.   Ms. Griffin contends, per Hamer v. Neighborhood Housing Services of

Chicago,17 that appeal-filing deadlines never mandate dismissal because they are



12
   Mikkilineni v. PayPal, Inc., 2021 WL 2763903, at *9 n.89 (Del. Super. Ct. July 1,
2021) (internal quotation marks omitted).
13
   See, e.g., Damiani v. Gill, 2015 WL 4351507, at *1 (Del. July 14, 2015); see also
Sloan v. Segal, 2008 WL 81513, at *7 (Del. Ch. Jan. 3, 2008) (“[S]elf-representation
is not a blank check for defect.” (internal quotation marks omitted)).
14
   10 Del. C. § 9571(b).
15
   E.g., Lenape Assocs. v. Callahan, 1992 WL 354216, at *1 (Del. Oct. 26, 1992)
(“It is well-settled that § 9571 is a jurisdictional statute governing the right of appeal
from Justice of the Peace Courts.”).
16
   E.g., Couch v. Dunn, 1995 WL 478372, at *1 (Del. Aug. 10, 1995) (stating
principle and affirming dismissal of untimely JP Court appeal filed 16 days after JP
Court decision); see generally Imbragulio, 223 A.3d at 878 (“The timely filing of an
appeal is mandatory and jurisdictional.” (internal quotation marks omitted)).
17
   138 S. Ct. 13 (2017).

                                            4
non-jurisdictional claim-processing rules. But Hamer drew a finer distinction.

Hamer held that statutory appeal-filing deadlines, like Section 9571, are

jurisdictional, whereas similar non-statutory deadlines are not:

          [A] provision governing the time to appeal in a civil action qualifies as
          jurisdictional only if Congress sets the time. A time limit not prescribed
          by Congress ranks as a mandatory claim-processing rule . . . . Failure to
          comply with a jurisdictional time prescription . . . necessitat[es] dismissal.18

Bowles v. Russell,19 another case Ms. Griffin offers, applied the same reasoning.20

So the cases Ms. Griffin cites actually support the decision below.

     9.      Nor can Ms. Griffin evade the deadline by calling her mistake “unwilful

neglect.”21 Section 9571 is jurisdictional and so non-waivable.22 As a result, the

law does not recognize an “excusable neglect” defense to missing the deadline.23

Otherwise, courts would sometimes resolve cases they lacked authority to hear.

They cannot do that.24




18
    Id. at 17 (citations omitted). For present purposes, the Delaware General
Assembly can be substituted for the federal Congress.
19
   551 U.S. 205 (2007).
20
   Id. at 209–13. Bowles also overruled Thompson v. INS, 375 U.S. 384 (1964)—
Appellant’s last case. See Bowles, 551 U.S. at 214. So the Court need not discuss
Thompson at all.
21
   D.I. 9 at 4 (Appellant’s Opening Br.).
22
   E.g., Gorman v. Stier, 2000 WL 1888172, at *1 (Del. Dec. 20, 2000).
23
   E.g., Lenape Assocs., 1992 WL 354216, at *2–3; accord Freibott v. Patterson
Schwartz, Inc., 740 A.2d 4, 5 & n.3 (Del. Super. Ct. 1999).
24
   E.g., Eller v. State, 531 A.2d 951, 952–53 (Del. 1987); Cooper v. Del. Dep’t of
Health & Social Servs., 2018 WL 6333952, at *1 (Del. Super. Ct. Dec. 4, 2018).

                                              5
     10.   True, there is a narrow exception for court staff errors that cause an appeal

to be filed outside the deadline.25 But that is not what happened here. Ms. Griffin

miscounted the days.26 Her appeal was untimely before CCP received it.27

     11.   For that reason, Ms. Griffin’s complaints about how CCP personnel

handled her case—e.g., scheduling pre-trial conferences and other administrative

milestones as if the case were timely—fare no better. Court inefficiencies do not

enlarge or toll statutory deadlines, especially where, as here, the filing was untimely

from the start.28 Even so, any delay in identifying Ms. Griffin’s error cannot change

the outcome.     CCP, like all courts, must dismiss whenever it learns it lacks

jurisdiction over the claim.29 It therefore had no duty to detect the error faster.30


25
   E.g., Lenape Assocs., 1992 WL 354216, at *3.
26
   D.I. 9 at 1–2 (Appellant’s Opening Br.) (“I interpreted the notice as 14 days from
receipt of the judgement” and assumed mailing would have “taken away 2-3 days.”).
27
   See Short, 2015 WL 1609328, at *1 (“When a party fails to perfect an appeal
within the proscribed time period under § 9571, a jurisdictional defect is created
which may not be excused in the absence of unusual circumstances that are not
attributable to the appellant . . . .” (alteration and internal quotation marks omitted)).
28
   See Biddles Constr., LLC v. Seeley, 2016 WL 6126251, at *2 (Del. Super. Ct. Oct.
19, 2016) (“[Appellant] cannot claim that the clerk's failure to reject its submission
created some kind of reliance interest that preserved jurisdiction . . . . [It] would
make little sense if a party's reliance on an omission by court personnel [could]
enlarge the . . . jurisdiction of the Court of Common Pleas. The General Assembly
granted the court only the jurisdiction permitted by the statute, and nothing more.”).
29
   E.g., Del. Ct. Com. Pl. Civ. R. 41(f), 72.3(f); see Del. Super. Ct. Civ. R. 12(h)(3).
30
   E.g., Hamer, 138 S. Ct. at 17 (“The jurisdictional defect is not subject to waiver
or forfeiture and may be raised at any time in the court of first instance and on direct
appeal.” (footnote omitted)); see Stroud v. Milliken Enters., Inc., 552 A.2d 476, 477,
481–82 (Del. 1989) (dismissal on direct appeal); Baltimore v. Wilson, 2014 WL
3534986, at *1 (Del. Ct. Com. Pl. Jan. 30, 2014) (dismissal in court of first instance).

                                            6
     12.   Finally, Ms. Griffin urges that dismissing her case because of a one-day

miscount would be inequitable. The Court is mindful of the difficulties pro se

litigants face in attempting to satisfy the law’s technicalities. But Ms. Griffin’s “pro

se status does not excuse [her] failure to comply with statutory law”31 or “with . . .

jurisdictional requirements.”32 Section 9571 is a rigid statute known for producing

“harsh” consequences like this.33 Indeed, Ms. Griffin is not the first to suffer them.

The appellant in Couch v. Dunn lodged her appeal on day 16 too.34 The Delaware

Supreme Court nevertheless affirmed the dismissal of her appeal.35 Ms. Griffin has

the Court’s sympathies, but it is bound to do the same here.

     13.   Ms. Griffin’s appeal was untimely and so deprived CCP of jurisdiction to

consider it. Accordingly, the decision below is AFFIRMED.

           IT IS SO ORDERED.




                                                  Charles E. Butler, Resident Judge




31
   Gibbs v. Morris, 2011 WL 252952, at *1 (Del. Jan. 27, 2011) (italicization added).
32
   Smith v. State, 2002 WL 31109924, at *1 (Del. Sept. 19, 2002).
33
   Delcampo v. Wilmington Autoworks, 1990 WL 63820, at *1 (Del. Super. Ct. Apr.
26, 1990) (citing Riggs v. Riggs, 539 A.2d 163, 164 (Del. 1988)); see also Hamer,
138 S. Ct. at 17 (acknowledging in the jurisdictional deadline context that dismissal
due to untimeliness is “drastic” but observing that it is necessary).
34
   1995 WL 478372, at *1.
35
   Id.

                                           7